DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 01/07/2020 is being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: in Figure 2, 23 and 24.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
2.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation “the plurality of convex parts”.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, claim 7 will be interpreted to be dependent on claim 6.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al.(US 20180373059 hereafter Lin) in view of Varnas (US 20110037944).

a central optical area (“210 and 220”; paragraphs [0044-0045], [0210], figures 2A or 3A) formed on the outer surface and the inner surface, and configured to pass light to image on a central imaging area of retina of eye ball,
wherein an optical zone (110 or 210) is formed on a surface of the central optical area (central area (210 and 220)) and configured to pass light to clearly image on the central imaging area of the retina (paragraph [0049]), 
wherein a defocus area (an annular region 120 or 220) is formed on a portion of the central optical area (210 and 220) other than the optical zone (110 or 210) and configured to increase defocus image range of the central imaging area;
a peripheral optical area (240) formed around the central optical area (220 and 210) and configured to pass light to image on a peripheral image blurring area on peripheral of the central imaging area; and
a positioning part (i.e. a region surrounding the peripheral optical area 240) formed on the surface thereof and configured to prevent lens rotation (Lin further discloses the lens formed with a plurality of colors (paragraph 0087, fig 2C, disclosing that the peripheral optical area “240A” of fig 2C can be formed of a blue color and/or paragraph [0091], fig 3C, disclosing that peripheral optical area “340A” of fig 3C can be formed of a blue color).  Additionally, the amount of colorant is not arbitrarily determined and therefore is inherently “in a present ratio”.  Lin further disclose that peripheral optical area “240A” and ”340A” of figs 2C and 3C can be blue (paragraphs 0087, 0091, figs 2C, 3C).  As such the filter areas of the lenses of figs 2C and 
Lin fails to teach a star-shaped optical zone comprising a plurality of convex parts extended in a vertical direction and a horizontal direction.  Lin and Varnas are related because both teach a contact lens.
Varnas discloses, in Figure 3, a lens (201) with a star-shaped optical zone (102) comprising a plurality of convex parts extended in a vertical direction and a horizontal direction  (Figure 3, central region 102; [0158] teaches central region 102 extends in vertical and horizontal directions).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Martinez to incorporate the teachings of Varnas and provide the optical zone to be a star-shaped optical zone. Doing so would allow for low surface astigmatism in the central region and progressive zones.

Regarding to claim 2, Lin in view of Varnas discloses the lens according to claim 1.  Lin does not disclose wherein the optical zone of the central optical area is in a non-circular shape.  Varnas is in same field of endeavor and teaches the optical zone (102) of the central optical area (102) is in a non-circular shape (see figure 3).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Martinez to incorporate the teachings of Varnas and provide the optical zone to be a star-shaped optical zone. Doing so would allow for low surface astigmatism in the central region and progressive zones.

Regarding to claim 3, Lin in view Varnas discloses the lens according to claim 1.  Lin further discloses wherein the optical zone (110) and the defocus area (120) of the central optical area are disposed on the outer surface of the lens (fig.1).
Regarding to claim 4, Lin in view Varnas discloses the lens according to claim 1.  Lin further discloses wherein the optical zone (210) and the defocus area (220) of the central optical area are disposed on the inner surface of the lens (fig.2C).
Regarding to claim 5, Lin in view Varnas discloses the lens according to claim 1.  Lin further discloses wherein each of the outer surface and the inner surface of the lens is provided with the optical zone and the defocus area formed thereon (figures 1 and 2C).
Regarding to claim 6, Lin in view Varnas discloses the lens according to claim 1.  Varnas discloses  wherein the plurality of convex parts formed on the optical zone (102) are extended to the periphery of the central optical area.
Regarding to claim 7, Lin in view Varnas discloses the lens according to claim 6.  Varnas discloses  wherein each of the plurality of convex parts of the optical zone comprises a circular-arc-shaped corner (Varnas: Figure 3 top and bottom convex circular-arc-shaped corners of 102).

2.	Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al.(US 20180373059 hereafter Lin) in view of Varnas (US 20110037944) as applied to claim1 above, and further in view of Martinez et al. (20110051079).


Regarding to claim 9, Lin in view of Varnas discloses the lens according to claim 1 as described above.  However, neither Lin nor Varnas expressly discloses wherein the positioning part is formed on an edge of the inner surface of the lens.  Martinez et al. is in same field of endeavor and teaches wherein the positioning part is formed on an edge of the inner surface of the lens (Figure 4, 32c, non-optic zone, is disposed throughout 32, contact lens, thus provided on both inner and outer surfaces).   Therefore, it would have been obvious to one having ordinary skill in the art, before effective filing date of the claimed invention, to apply teaching of Martinez to device of Lin and Varnas for purpose of forming a desired contact lens.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/            Primary Examiner, Art Unit 2872